Exhibit 10.1

 

 

 



SEPARATION AND TRANSITION SERVICES AGREEMENT

 

Christopher Halmy and the Company (as defined in the next sentence) have reached
the following Separation and Transition Services Agreement (the “Agreement”). In
this Agreement, "Employee" refers to Christopher Halmy, "Company" refers to Ally
Financial Inc. and its affiliates (including Ally Bank) and divisions, and
“Released Parties” refers to the Company, its shareholders, predecessors,
successors, joint ventures, employee benefit plans, directors, officers, agents,
employees, and assigns.

 

WHEREAS Company and Employee have agreed that it is in their best interest to
terminate their employment relationship according to the terms set forth below,
and THEREFORE, the parties agree as follows:

 

1.Provided this signed and notarized document is received by Kathleen Patterson,
Ally Chief Human Resources Officer, 500 Woodward Ave., Detroit, MI 48226, no
later than December 28, 2017, and not revoked in accordance with Paragraph 18
and provided further that Employee signs and returns the notarized
Re-Acknowledgement appended to this Agreement to Kathleen Patterson (or her
designate) on his last day of employment:

 

a.Effective March 1, 2018, Employee will resign from his position as Chief
Financial Officer (“CFO”) and all related board and management committee
positions and commence a transitional assignment reporting directly to the
Company’s Chief Executive Officer in the role of Senior Adviser.

 

b.As Senior Adviser, Employee’s primary role will be to assist with the
transition of CFO responsibilities to the incoming CFO and provide such other
assistance to the Company as the Company may reasonably require.

 

c.From the date of this Agreement through the end of the transitional
assignment, Employee will:

 

i.receive the same base salary (i.e., $600,000.00 annually);

 

 



Page 1 of 11 

 

 

ii.remain eligible for 2017 cash and equity-based incentive-compensation awards
commensurate with the CFO role and his and the Company’s 2017 performance as
determined by the Company’s Compensation, Nominating, and Governance Committee
in early 2018;

 

iii.remain eligible for equivalent benefits and perquisites, including the same
broad-based benefits to which other active Company employees are eligible (e.g.,
401(k), medical coverage, life insurance);

 

iv.be subject to all the same terms and conditions of employment to which other
active Company employees are subject; and

 

v.not be eligible to receive any 2018 incentive compensation.

 

d.Employee’s transitional assignment will end on June 1, 2018, at which point
Employee’s employment will terminate by mutual consent. Provided Employee has
satisfied the terms and conditions contained in this Agreement, Employee will
receive:

 

i.as soon as reasonably practicable after June 1, 2018, a lump sum cash payment
of $450,000.00, less applicable tax withholdings and any outstanding debts to
the Company, including but not limited to any corporate credit card balance; and

 

ii.up to $20,000.00 in outplacement assistance through the vendor of Employee’s
choosing.

 

2.Employee agrees that the elements of consideration referred to in Paragraph 1
are more than the Company is required to provide under its normal policies and
procedures. Employee agrees to remain actively employed in good standing and
meet the specific objectives required of his role as CFO through March 1, 2018
and then as Senior Adviser during the transitional assignment. Notwithstanding
the above, if Employee wishes to terminate his employment prior to June 1, 2018,
he will provide the Company with at least two weeks advance notice, at which
point:

 

a.the Company may agree to a new separation date, record Employee’s
mutual-consent separation as occurring on the new date, pay Employee the
separation allowance and outplacement assistance as provided in Paragraph 1.d,
and provide the favorable equity award treatment described in Paragraph 5 but no

 



Page 2 of 11 

 

 

salary, other compensation, or benefits or perquisites after the new separation
date; or

 

b.the Company may not agree to a new separation date, such agreement not to be
unreasonably withheld, and deem Employee’s separation as a voluntary resignation
effective two weeks from the date of his notice, meaning Employee will not
receive further salary and other compensation as of the new separation date,
benefits and perquisites will be terminated at the end of the month in which the
separation occurs, Employee forfeits the separation allowance and outplacement
assistance described in Paragraph 1.d, and Employee loses the favorable equity
award treatment described in Paragraph 5.

 

Under either scenario 2.a or 2.b, the release language contained in Paragraph 3
remains in full force and effect.

 

3.Employee for himself, family, heirs, insurers, assigns, and representatives
further agrees to release the Released Parties from all rights, claims, and
demands he may have based on or related to his employment with the Company, this
Agreement, or the termination of his employment, in each case, of any kind or
nature whatsoever, whether accrued or un-accrued or known or unknown, up to the
effective date of this Agreement. This waiver and release specifically includes,
without limitation, a waiver and release of any rights, claims, or demands
Employee may have under:

 

·the Employee Retirement Income Security Act of 1974, as amended, which
regulates employee benefit plans;

 

·Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights and
Women’s Equity Act of 1991, as amended, and the Equal Pay Act of 1963, as
amended, which prohibit discrimination in employment based on race, color,
national origin, religion, or sex;

 

·the Age Discrimination in Employment Act, which prohibits discrimination based
on age;

 

·the Rehabilitation Act of 1973, as amended, and the Americans with Disabilities
Act, as amended, which prohibit discrimination based on disability;

 

·the Family and Medical Leave Act, as amended;

 

·the Worker Adjustment and Retraining Notification Act (WARN), as amended;

 

·the National Labor Relations Act, as amended;

 

·state fair employment practices or civil rights laws; and

 



Page 3 of 11 

 

 

·any other federal, state, or local laws or any common law actions relating to
employment or employment discrimination.

 

This waiver and release includes, without limitation, any rights, claims, or
demands arising under tort, contract, or quasi-contract, such as breach of
employment contract, either expressed or implied, violation of public policy,
breach of implied covenant of good faith and fair dealing, intentional
infliction of emotional distress, negligent infliction of emotional distress,
fraud, false imprisonment, invasion of privacy, commercial or trade defamation,
defamation, slander, libel, tortious interference with contract or prospective
business advantage, promissory estoppel, and wrongful discharge. This waiver and
release does not foreclose Employee’s ability to file an administrative charge
with the Equal Employment Opportunity Commission (“EEOC”), but Employee
expressly waives and releases any right or claim to or demand for monetary
relief in relation to any charge he files should any administrative agency,
including but not limited to the EEOC, pursue any claim on his behalf to the
maximum extent permitted by law. This waiver and release does not include any
claims: (a) to vested 401(k) benefits; (b) to unemployment compensation; or (c)
under the express terms of this Agreement. If any right, claim, or demand is not
subject to waiver or release, to the extent permitted by law, Employee waives
and releases any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective, or multi-party action or proceeding based on or related to such a
right, claim, or demand in which any Released Party is a party.  Employee
promises not to consent to become a member of any class or collective in a case
in which rights, claims, or demands are asserted against any Released Party that
are related in any way to his

 



Page 4 of 11 

 

 

employment with the Company, this Agreement, or the termination of his
employment with Company. If Employee is made a member of a class or collective
in any such proceeding, Employee will immediately opt out of the class or
collective.

 

4.Employee understands and agrees that, by signing this Agreement, he expressly
waives and releases any right, claim, or demand to severance benefits under the
Ally Financial Inc. Severance Plan.

 

5.Employee understands and agrees that the termination of his employment by
mutual consent is not a termination for “Cause” as defined under the Ally
Financial Inc. Incentive Compensation Plan (“ICP”) or any predecessor or
successor plan. As such, Employee’s then unvested time-based restricted stock
awards will fully vest on June 1, 2018 with each such award settling as
originally scheduled. Additionally, Employee’s then unvested performance-based
stock awards will fully vest on June 1, 2018 with each such award settling as
originally scheduled subject to (a) the achievement of the related performance
goals and (b) if the achievement of the related performance goals exceeds the
target, a proration of the number of shares distributable in excess of the
target number of shares based on the number of calendar days during the
performance period when Employee was employed by Company. All terms and
conditions contained in the ICP and Employees’ award letters remain in full
force and effect.

 

6.The Company makes this Agreement to avoid the cost of defending against any
possible lawsuit or claims. By making this Agreement, the Company does not admit
that it has done anything wrong.

 



Page 5 of 11 

 

 

7.If the Company successfully asserts this Agreement as a defense against a
future lawsuit, claim, or demand of Employee, Employee will pay for all costs
incurred by the Company, including reasonable fees of attorneys, in defending
against such a lawsuit, claim, or demand.

 

8.Employee is advised to consult with an attorney before signing this Agreement.
Employee understands that whether or not he does so is his decision and that he
will have until December 28, 2017, to accept or reject this Agreement.

 

9.Employee understands that, following his June 1, 2018 separation, he has no
right to reemployment with Company and any reemployment decision is solely
within the Company’s discretion.

 

10.Employee agrees and acknowledges that during the course of his employment
with the Company he had access and was privy to documents, materials, and other
tangible or intangible information relating to the Company that are of a
confidential or proprietary nature or that constitute or contain trade secrets,
privileged information, attorney work product, or matters subject to an
attorney-client privilege, the disclosure of which will cause irreparable harm
to the Company. As part of this Agreement, Employee affirms his legal duties
regarding this information and agrees to return such information which is in his
possession or under his control or which has been given to others, and agrees
that he will not discuss, disclose, or make available to any person or entity
any of that information without the express permission of the Company. Nothing
in this Agreement prohibits Employee or his attorney from (a) initiating
communications directly with, responding to any inquiry from, or providing
testimony before the SEC, FINRA, or any other self-regulatory

 



Page 6 of 11 

 

 

organization or any other state or federal regulatory authority or (b)
disclosing any such information to the extent required by law or binding
judicial or other governmental order or process, provided that Employee gives
prompt notice of such requirement to the Company, if legally permissible.
Employee acknowledges that a breach of this Paragraph 10 will entitle Company to
legal and equitable relief.

 

11.Employee acknowledges that he is able to work and suffers from no disability
that would preclude him from doing his regularly assigned job.

 

12.Employee understands and agrees that the existence and terms of this
Agreement may be publicly disclosed in accordance with applicable law; provided,
however, that the negotiations, discussions, and proceedings leading up to this
Agreement are confidential and that neither he, nor his attorney, nor any
individual acting on his behalf shall disclose any of these matters to any
person or entity, except as expressly required by law.

 

13.Employee agrees to cooperate with the Company and its legal counsel on any
matters relating to the conduct of any administrative or judicial litigation,
claim, demand, suit, investigation, or proceeding involving the Company in
connection with any facts or circumstances occurring during his employment with
the Company. The Company agrees to cooperate in scheduling the obligations
hereunder at a mutually agreeable time and place, and reimburse Employee for all
reasonable associated expenses.

 

14.Employee will retain all rights to be indemnified by the Company pursuant to
Company policy in connection with any third-party claims, investigations, or
proceedings.

 



Page 7 of 11 

 

 

15.Employee affirms that he will or, as of his separation date, he has returned
all Company property, including but not limited to computer laptops, cell
phones, Company credit and telephone cards, ID cards, building passes, keys and
any other item or items that were either issued or purchased by the Company.

 

16.Employee will be permitted to remove from Company premises his personal
papers and personal electronic files, personal contact lists, files of
nonproprietary third-party research and media articles, and personal effects
from his office, subject to whatever oversight the Company deems necessary to be
confident that such files and effects do not contain Company property or
information that is confidential or other classification as described in
Paragraph 10.

 

17.Employee understands that he has been given a period of at least twenty-one
(21) days to review and consider this Agreement before signing it. Employee
further understands that he may use as much of this period as he wishes prior to
signing. In order for this Agreement to become effective, Employee must return a
signed and notarized original to Kathleen Patterson as per Paragraph 1 no later
than December 28, 2017. If executed or returned after that date, Company, in its
sole discretion, may declare this Agreement null and void.

 

18.Employee may revoke this Agreement within seven (7) days of signing it.
Revocation can be made by delivering a written notice to Kathleen Patterson. For
this revocation to be effective, written notice must be received by Kathleen
Patterson no later than the seventh (7th) day after Employee signs this
Agreement. If Employee revokes this Agreement, it will not be effective or
enforceable and he will not receive the benefits described in Paragraph 1.

 



Page 8 of 11 

 

 

19.This Agreement will be governed by North Carolina law without regard to its
conflict of laws provisions. For purposes of enforcement of this Agreement,
Employee agrees to submit to the jurisdiction of any federal or state court in
North Carolina. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the release language in Paragraph 3, only such
provision will be affected, leaving the remainder of this Agreement in full
force and effect. However, if any portion of the release language in Paragraph 3
is declared unenforceable for any reason as a result of any lawsuit, claim, or
demand by Employee, Employee will return to Company the payments paid in
accordance with Paragraph 1 in addition to any amounts he must pay in accordance
with Paragraph 7.

 

20.This is the entire agreement between Employee and Company. The Company has
made no promises to Employee other than those in this Agreement.

 

 

 

 

 

INTENTIONALLY BLANK

 

 

 

 

 

 

Page 9 of 11 

 

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Accepted:

 



/s/ Christopher Halmy   12/8/2017   Christopher Halmy   Dated  

 





State Of:        

 

County Of:       

 

On this ______day of __________________, before me personally came
________________ to me known to be the person described in and who executed the
foregoing Agreement and that he duly acknowledged to me that he executed the
same.

 



    Notary Public  

 

Accepted:

 



/s/ Kathleen Patterson   12/8/2017  

Kathleen Patterson

Ally Financial Inc.

  Dated  

 

 

 

Page 10 of 11 

 

 

Re-Acknowledgement

 

EMPLOYEE RE-ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY RE-ENTERING INTO IT AS OF THE LAST DATE OF HIS EMPLOYMENT. PLEASE
READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

Re-accepted as of June 1, 2018:

 

 



        Christopher Halmy   Dated  

 

 

State Of:        

 

County Of:       

 



On this ______day of __________________, before me personally came
________________ to me known to be the person described in and who executed the
foregoing Agreement and that he duly acknowledged to me that he executed the
same.

 

 



    Notary Public  

 

 

Re-Accepted as of June 1, 2018:

 

 

 



       

Kathleen Patterson

Ally Financial Inc.

  Dated  

 

 



Page 11 of 11 

 

 

